 
CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”), is made as of December 6,
2013 between AngioDynamics, Inc., a Delaware corporation (the “Company”), and
Mark T. Frost, an individual resident of the State of New York (“Executive”).


WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel; and


WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1.           Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.


2.           Term of Agreement. The Term of this Agreement shall commence on the
date hereof and shall continue in effect through December 31, 2013; provided,
however, that effective January 1, 2014 and each January 1 thereafter, the Term
that is then in effect shall automatically be extended for one additional year
unless the Company has given notice before the January 1 in question that the
Term that is in effect at the time such notice is given will not be extended;
and further provided, however, that if a Change in Control occurs during the
Term, the Term shall expire no earlier than twelve (12) calendar months after
the calendar month in which such Change in Control occurs. Notwithstanding the
foregoing, this Agreement shall terminate if the Executive ceases to be an
employee of the Company and its subsidiaries for any reason prior to a Change in
Control. However, anything in this Agreement (including the preceding sentence)
to the contrary notwithstanding, if a Change in Control occurs and if, within
three months prior to the date on which such Change in Control occurs, the
Executive's employment with the Company is terminated by the Company without
Cause or an event occurs that would, if it took place after the Change in
Control, constitute Good Reason for termination of employment by the Executive,
and if it is reasonably demonstrated by the Executive that such termination of
employment by the Company or event constituting Good Reason for termination of
employment by the Executive (a) was undertaken at the request of a third
 
 
 

--------------------------------------------------------------------------------

 
 
party who has taken steps reasonably calculated to effect the Change in Control,
or (b) otherwise arose in connection with or in anticipation of the Change in
Control, then for purposes of this Agreement such termination of employment by
the Company without Cause or event constituting Good Reason shall be deemed to
occur during the 12 month period following the Change in Control and, if the
Executive terminates his employment for such Good Reason before the Change in
Control, such termination of employment by the Executive shall likewise be
deemed to occur during the 12 month period following the Change in Control.
 
3.           Company's Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive's
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein. Except as provided in Section 2,
Section 6.3, Section 9.1 or Section 14.2 hereof, no amounts shall be payable
under this Agreement unless the Executive's employment with the Company
terminates following a Change in Control and during the Term. This Agreement
shall not be construed as creating an express or implied contract of employment
enforceable against the Company nor, except as provided in Section 4 below,
enforceable against the Executive, and, except as otherwise agreed in writing
between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.


4.           The Executive's Covenants. The Executive agrees to remain in the
employ of the Company, subject to the terms and conditions of this Agreement, if
a Potential Change in Control occurs during the Term and the Executive is then
in the employ of the Company, until the earliest of (a) the date which is six
(6) months from the date of such Potential Change in Control, (b) the date of a
Change in Control, (c) the date of termination by the Executive of the
Executive's employment for Good Reason or by reason of death, Disability or
Retirement, or (d) the termination by the Company of the Executive's employment
for any reason; provided that Executive’s agreement to remain in the employ of
the Company shall be subject to the condition that no adverse change occurs
after the Potential Change in Control in his title, duties, responsibilities,
authority, reporting relationships, compensation, benefits or indemnification
rights.


5.           Certain Compensation Other Than Severance Payments.
 
5.1           If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive his full salary through the date of termination at the rate in effect
immediately prior to the date of termination or, if higher, the rate in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the date of termination under the terms of the Company's
compensation and benefit plans, programs and arrangements as in effect
immediately prior to the date of termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.
 
 
Page 2 of 25 pages

--------------------------------------------------------------------------------

 


5.2           Subject to Section 6.1 hereof, if the Executive's employment shall
be terminated for any reason following a Change in Control and during the Term,
the Company shall pay to the Executive the Executive's normal post-termination
compensation and benefits as such payments become due. Any such post-termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company's retirement, insurance and other compensation and benefit
plans, programs and arrangements as in effect immediately prior to the date of
termination or, if more favorable to the Executive, as in effect immediately
prior to the occurrence of the first event or circumstance constituting Good
Reason.


6.           Severance Payments.


6.1           Subject to Section 6.2 and Section 6.3 hereof, if the Executive's
employment is terminated following a Change in Control and during the Term
either by the Company or by the Executive, other than (a) by the Company for
Cause, (b) by reason of death or Disability, or (c) by the  Executive without
Good Reason, (any such employment termination being hereafter sometimes referred
to as a "Compensable Termination"), then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 6.1
("Severance Payments"), in addition to any payments and benefits to which the
Executive is entitled under Sections 5 and 6.3 hereof. Notwithstanding the
foregoing, the Executive shall not be eligible to receive any payment or benefit
provided for in this Section 6.1 unless the Executive shall have executed (i) a
release substantially in the form of Exhibit A hereto, and a covenant not to
compete substantially in the form of Exhibit B hereto, effective as of the date
of the Compensable Termination or a date subsequent thereto and shall not have
revoked said release.  The Severance Payments are in lieu of any severance
benefits that would otherwise be payable or provided pursuant to any severance
plan or practice of the Company.
 
(i)           The Company shall pay the Executive, at the time provided in
Section 6.2 below, his annual bonus for the fiscal year of the Company preceding
the fiscal year of the Company in which the Compensable Termination occurs, if
unpaid at the time of the Compensable Termination, the amount of such bonus to
be determined by the Compensation Committee of the Board on a basis no less
favorable to the Executive than its bonus determinations with respect to the
Executive prior to the Change in Control, unless the Committee made no bonus
determinations with respect to the Executive before the Change in Control, in
which case on a basis no less favorable to the Executive than its bonus
determinations with respect to other executives of comparable rank before the
Change in Control.
 
(ii)           The Company shall pay the Executive, at the time provided in
Section 6.2 below, a prorated annual bonus for the fiscal year of the Company in
which the Compensable Termination occurs, such prorated bonus to be determined
by multiplying the “Applicable Average Bonus” as defined below in
 
 
Page 3 of 25 pages

--------------------------------------------------------------------------------

 
 
this subsection (ii) by a fraction the numerator of which shall be the number of
days elapsed in such fiscal year through (and including) the date on which the
Compensable Termination occurs and the denominator of which shall be the number
365.  For purposes of this Agreement, the “Applicable Average Bonus” means the
higher of (A) the average of all annual bonuses (including any deferred bonuses)
awarded to the Executive during the 36 months immediately preceding the
Compensable Termination or, if the Executive was employed by the Company for
less than 36 months before the Compensable Termination, during the period of his
employment by the Company prior to the Compensable Termination (annualizing any
bonus awarded for less than a full year of employment), or (B) the average of
all annual bonuses (including any deferred bonuses) awarded to the Executive
during the three fiscal years of the Company that precede the fiscal year in
which the Compensable Termination occurs or during the portion of such three
fiscal years in which he was employed by the Company (annualizing any bonus
awarded for less than a full year of employment), or (C) the average of all
annual bonuses (including any deferred bonuses) awarded to the Executive during
the 36 months preceding the date on which the Change in Control occurred or
during the portion of such 36 month period in which he was employed by the
Company (annualizing any bonus awarded for less than a full year of employment).


(iii)           The Company shall pay the Executive, at the time provided in
Section 6.2 below, a lump sum cash payment equal to two (2) times the
Executive's annual base salary at the rate in effect immediately prior to the
Compensable Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason (“Base Salary”).
 
(iv)           The Company will pay the Executive for all earned but unused
vacation leave at the time of the Compensable Termination.
 
6.2           All payments to be made pursuant to subsections (i) through (iv)
of Section 6.1 above shall be made within thirty (30) calendar days after the
date on which a Separation from Service occurs coincident with or following, or
within 30 days before, the date on which the Compensable Termination occurs (the
“Separation from Service Date”) unless on  the Separation from Service Date the
Executive is a Specified Employee, in which case such payments shall be made six
months and one day after the Separation from Service Date (or, if earlier, the
date of the Executive’s death).  For purposes of the preceding sentence, a
Specified Employee means a “specified employee”  who is subject to the special
rule set forth in subsection (a)(2)(B)(i) of section 409A of the Code and the
regulations thereunder (including, without limitation, Proposed Treasury
Regulation section 1.409A-1(i)) with respect to such payments.
 
6.3           In the event that the severance and other benefits provided for in
this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) would be
subject to the excise
 
 
Page 4 of 25 pages

--------------------------------------------------------------------------------

 
 
tax imposed by Section 4999 of the Code (the “Excise Tax”), then Executive’s
benefits under this Agreement shall be either
 
(i) delivered in full, or
 
(ii) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.  If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: reduction of cash payments, cancellation of equity awards
granted within the twelve (12) month period prior to a “change in control” (as
determined under Code Section 280G) that are deemed to have been granted
contingent upon the change in control (as determined under Code Section 280G),
cancellation of accelerated vesting of equity awards, reduction of employee
benefits.
 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code.  The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.


7.           Payments During Dispute. Any payments to which the Executive may be
entitled under this Agreement, including, without limitation, under sections 5
and 6 hereof, shall be made forthwith on the applicable date(s) for payment
specified in this Agreement.  If for any reason the amount of any payment due to
the Executive cannot be finally determined on that date, such amount shall be
estimated on a good faith basis by the Company and the estimated amount shall be
paid no later than 10 days after such date.  As soon as practicable thereafter,
the final determination of the amount due shall be made and any adjustment
requiring a payment to or from the Executive shall be made as promptly as
practicable.


8.           No Mitigation. The Company agrees that, if the Executive's
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 6 hereof or any
other provision of this
 
 
Page 5 of 25 pages

--------------------------------------------------------------------------------

 
 
Agreement. Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced (a) by any compensation earned by the Executive
as the result of employment by another employer, (b) by retirement benefits, (c)
by offset against any amount claimed to be owed by the Executive to the Company,
or (d) otherwise.


9.           Successors; Binding Agreement.


9.1           In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the Company’s obligations under this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. Failure of the Company to obtain
such assumption and agreement prior to the effectiveness of any such succession
during the Term shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control
and during the Term, except that, for purposes of implementing the foregoing,
the date on which the Executive’s employment terminates (for any reason other
than Cause) within 30 days before, or at any time during the Term and on or
after, the date on which any such succession becomes effective during the Term
shall be deemed the date of the Compensable Termination.


9.2           This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.


10.           Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to his most recent address shown on the books and records of the
Company at the time notice is given and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:
 
 
 
Page 6 of 25 pages

--------------------------------------------------------------------------------

 


To the Company:


AngioDynamics, Inc.
14 Plaza Drive
Latham, NY 12110
 
Attention: Chief Executive Officer


11.           Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement constitutes the
entire agreement of the parties concerning the specific subject matter addressed
by this Agreement and supersedes all prior agreements addressing the terms and
conditions contained herein.  Nothing in this Agreement is intended to amend or
otherwise alter the change in control provisions or any other provisions of any
(a) stock option or other compensation or incentive award that may heretofore
have been or may hereafter be granted to the Executive, or (b) employee benefit
or fringe benefit plan in which the Executive may heretofore have been or may
hereafter be a participant. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York. All references to sections of the Code or the Exchange Act shall be deemed
also to refer to any successor provisions to such sections and to IRS or SEC
regulations and official guidance published thereunder. Any payments provided
for hereunder shall be subject to any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration.


12.           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


13.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


14.           Settlement of Disputes; Arbitration.


14.1           All claims by the Executive for benefits under this Agreement
shall be directed to and determined by the Board and shall be in writing. Any
denial by the Board of a claim for benefits under this Agreement shall be
delivered to the Executive in
 
 
Page 7 of 25 pages

--------------------------------------------------------------------------------

 
 
writing and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The Board shall afford a reasonable
opportunity to the Executive for a review of the decision denying a claim and
shall further allow the Executive to appeal to the Board a decision of the Board
within sixty (60) days after notification by the Board that the Executive's
claim has been denied.


14.2           Any further dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in the Albany,
New York metropolitan area in accordance with the employment dispute resolution
rules of the American Arbitration Association then in effect. The arbitrator
shall have the authority to require that the Company reimburse the Executive for
the payment of all or any portion of the legal fees and expenses incurred by the
Executive in connection with such dispute or controversy. Judgment may be
entered on the arbitrator's award in any court having jurisdiction.


14.3           The Company agrees to use commercially reasonable efforts to
administer this Agreement, and operate any deferred compensation plans in which
the Executive participates from time to time that are aggregated with this
Agreement or with any payment or benefit provided by this Agreement for purposes
of Section 409A of the Code (e.g., account balance plans, nonaccount balance
plans, separation pay plans, and plans that are neither account balance nor
nonaccount balance plans), in good faith compliance with Code Section 409A to
the extent necessary to avoid inclusion of any amounts of benefits payable
hereunder in the Executive’s income pursuant to Section 409A(a)(1)(A) of the
Code.


15.           Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated below:


(A)           "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.


(B)           “Applicable Average Bonus” shall have the meaning set forth in
subsection (ii) of Section 6.1.




(C)           “Base Salary” shall have the meaning set forth in subsection (iii)
of Section 6.1.


(D)           "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Exchange Act.


(E)           "Board" shall mean the Board of Directors of the Company.


(F)           "Cause" for termination by the Company of the Executive's
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive's duties with the Company as such duties
were in
 
 
 
Page 8 of 25 pages

--------------------------------------------------------------------------------

 
 
effect prior to any change therein constituting Good Reason (other than any such
failure resulting from the Executive's incapacity due to physical or mental
illness or any such failure after the occurrence of an event constituting Good
Reason for resignation by the Executive) after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, provided that
such failure will constitute Cause only if it remains uncured for more than
thirty (30) days following receipt by the Executive of such written demand from
the Board; (ii) the engaging by the Executive in willful conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise, provided that such conduct will constitute Cause only
if it remains uncured for more than thirty (30) days following receipt by the
Executive of a written demand from the Board to cease such conduct; (iii) the
Executive’s insubordination, as defined from time to time by the Board, provided
that insubordination will constitute Cause only if it remains uncured for more
than thirty (30) days following receipt by the Executive of a written demand
from the Board to cease such insubordination; or (iv) the Executive's conviction
of (a) a felony or (b) a crime involving fraud, dishonesty or moral turpitude.
For purposes of clauses (i) and (ii) of this definition, no act, or failure to
act, on the Executive's part shall be deemed "willful" unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive's act, or failure to act, was in the best interest of the
Company.  The Company shall notify the Executive in writing of any employment
termination purporting to be for Cause on or before the date of such
termination, which writing shall describe with specificity the conduct alleged
to constitute Cause for such termination.  Any purported termination of
employment by the Company for Cause which does not satisfy the applicable
requirements of this Section 15(F) shall be conclusively deemed to be a
termination of employment by the Company without Cause for purposes of this
Agreement.


(G)           A "Change in Control" shall mean that any of the following events
has occurred:


(i)           any Person is or becomes the Beneficial Owner, directly
or     indirectly, of securities of the Company representing more than 50% of
the combined voting power of the Company's then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (A) of paragraph (iii) below; or


(ii)           the following individuals cease for any reason to constitute
a  majority of the number of directors serving on the Board: individuals who, at
the beginning of any period of two consecutive years or less (not including any
period prior to the date of this Agreement), constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's shareholders was approved or recommended by a vote of at least
two-
 
 
Page 9 of 25 pages

--------------------------------------------------------------------------------

 
 
thirds (2/3) of the directors then still in office who either were directors at
the beginning of such period or whose appointment, election or nomination for
election was previously so approved or recommended; or


(iii)           there is consummated a merger or consolidation of the Company or
any Subsidiary with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the
Company     outstanding immediately prior to such merger or consolidation
continuing to     represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary, at
least 60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company's
then outstanding securities; or


(iv)           the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated
an     agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets, other than a sale or disposition by
the Company of all or substantially all of the Company's assets to an entity, at
least 60% of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.


(H)           "Code" shall mean the Internal Revenue Code of 1986, as
amended from time to time.


(I)           "Company" shall mean AngioDynamics, Inc. and, except in
determining under Section 15(G) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.


(J)           “Compensable Termination” shall have the meaning set forth in
Section 6.1.


(K)           "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six consecutive months or for six non-consecutive months within
any period of 12 consecutive months.
 
 
Page 10 of 25 pages

--------------------------------------------------------------------------------

 


(L)           "Exchange Act" shall mean the Securities Exchange Act of
1934, as amended from time to time.


(M)           "Executive" shall mean the individual named in the first paragraph
of this Agreement.


(N)           "Good Reason" for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) after any Change in Control, of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described in paragraph (i), (iii), (iv) or (vii) below, such act
or failure to act is corrected within thirty (30) calendar days after the
Company’s receipt of written notice thereof given by the Executive within thirty
(30) calendar days of such act or failure to act:


(i)           the assignment to the Executive of any duties inconsistent with
the Executive's status or position in the Company immediately prior to the
Change in Control, or a substantial adverse alteration in the nature, status or
scope of the Executive's responsibilities or authority from his responsibilities
or authority immediately prior to the Change in Control, or a reduction in his
title;


(ii)           a reduction by the Company in the Executive's annual base salary
as in effect on the date of this Agreement or as the same may be increased from
time to time;


(iii)           a significant reduction in compensation, benefits or
reimbursements provided under any employment, compensation, employee benefit or
reimbursement plan or program in which the Executive is a participant which is
not replaced with substantially equivalent compensation, benefits or
reimbursements under another plan, program or arrangement at substantially the
same cost (if any) to the Executive;

 
(iv)           the Company fails to pay or provide any amount or benefit that
the Company is obligated to pay or provide under this Agreement or any other
employment, compensation, benefit or reimbursement plan, agreement or
arrangement of the Company to which the Executive is a party or in which the
Executive participates;
 
(v)           the Company fails to pay the Executive a bonus, for each fiscal
year of Employer that terminates following a Change in Control and during the
Term, at least equal to 80% of the Applicable Average Bonus;
 
(vi)           the relocation of the Executive's principal place of employment
to a location which increases the Executive's one-way commuting distance by more
than 40 miles, or the Company's requiring the Executive to
 
 
Page 11 of 25 pages

--------------------------------------------------------------------------------

 
 
travel on business other than to an extent substantially consistent with the
Executive's business travel obligations prior to the Change in Control;
 
(vii)           a significant adverse change occurs, whether of a quantitative
or qualitative nature, in the indemnification protection provided to the
Executive for acts and omissions arising out of his service on behalf of the
Company or any other entity at the request of the Company; or
 
(viii)           The Company fails to obtain the assumption of this Agreement
pursuant to Section 9.1.
 
The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.


(O)           "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


(P)           "Potential Change in Control" shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:


(i)           the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;


(ii)           the Company or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;


(iii)           any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates); or


(iv)           the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
 
 
 
Page 12 of 25 pages

--------------------------------------------------------------------------------

 


(Q)           "Retirement" shall be deemed the reason for the termination by the
Executive of the Executive's employment if such employment is terminated in
accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.


(R)           “Separation from Service” means termination of employment with the
Company. However, the Executive shall not be deemed to have a Separation from
Service if he continues to provide services to the Company in a capacity other
than as an employee and if he is providing services at an annual rate that is
fifty percent or more of the services he rendered, on average, during the
immediately preceding three full calendar years of employment with the Company
(or if employed by the Company less than three years, such lesser period) and
the annual remuneration for his services is fifty percent or more of the annual
remuneration earned during the final three full calendar years of employment (of
if less, such lesser period); provided, however, that a Separation from Service
will be deemed to have occurred if his service with the Company is reduced to an
annual rate that is less than twenty percent of the services he rendered, on
average, during the immediately preceding three full calendar years of
employment with the Company (or if employed by the Company less than three
years, such lesser period) or the annual remuneration for his services is less
than twenty percent of the annual remuneration earned during the three full
calendar years of employment with the Company (or if less, such lesser period).


(S)           “Separation from Service Date” shall have the meaning set forth in
Section 6.2 hereof.


(T)           "Severance Payments" shall have the meaning set forth in
Section 6.1 hereof.


(U)           "Subsidiary" means a corporation or other form of business
association of which shares (or other ownership interests) having more than 50%
of the voting power are owned or controlled, directly or indirectly, by the
Company.


(V)           "Term" shall mean the period of time described in Section 2 hereof
(including any extension or continuation described therein).




[Remainder of page intentionally left blank. Signature page follows.]
 
 
 
Page 13 of 25 pages

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 
 
ANGIODYNAMICS, INC.
 




By: _/s/ Joseph M. DeVivo
Name: Joseph M. DeVivo
Title:   President and CEO






/s/ Mark T. Frost
Mark T. Frost
 
 
 
Page 14 of 25 pages

--------------------------------------------------------------------------------

 
 
Exhibit A
 
ANGIODYNAMICS, INC.
 
RELEASE OF CLAIMS
 


 
This Release of Claims (“Agreement”) is made by and between AngioDynamics, Inc.
(the “Company”), and __________ (“Executive”).
 
WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Change in Control Agreement by and
between Company and Executive, as amended (the “Severance Agreement”).
 
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
 
1.           Termination. Executive’s employment from the Company terminated on
[DATE].
 
2.           Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Proprietary
Information and Nondisclosure Agreement between Executive and the Company (the
“Confidentiality Agreement”), as well as Section 4 of the Severance Agreement.
Executive shall return all the Company property and confidential and proprietary
information in his possession to the Company on the Effective Date of this
Agreement.
 
3.           Payment of Salary. Executive acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to Executive.
 
4.           Release of Claims. Except as set forth in the last paragraph of
this Section 4, Executive agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company.  Executive, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,
 
 
Page 15 of 25 pages

--------------------------------------------------------------------------------

 


 
(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;
 
                    (b) any and all claims relating to, or arising from,
Executive’s right to purchase, or actual purchase of shares of stock of the
Company, including, without limitation, any claims for fraud, misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law;
 
(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
 
(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, and The Worker Adjustment and
Retraining Notification Act;
 
(e) any and all claims for violation of the federal, or any state, constitution;
 
(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
 
(g) any and all claims for attorneys’ fees and costs.
 
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  Nothing in this Agreement waives Executive’s rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act or agreement of the Company, state or federal law or policy
of insurance.
 
5.           Acknowledgment of Waiver of Claims under ADEA. Executive
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement.  Executive acknowledges
that the consideration given for this waiver and release Agreement is in
addition to anything of value to which Executive was already
entitled.  Executive further acknowledges that he has been advised by this
writing
 
 
Page 16 of 25 pages

--------------------------------------------------------------------------------

 
 
that (a) he should consult with an attorney prior to executing this Agreement;
(b) he has at least twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following the execution of this Agreement
by the parties to revoke the Agreement; (d) this Agreement shall not be
effective until the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to [HR Contact Name] at the Company by close of business on the
seventh day from the date that Executive signs this Agreement.
 
6.           No Pending or Future Lawsuits. Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Executive also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.
 
7.           Application for Employment. Executive understands and agrees that,
as a condition of this Agreement, he shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and he hereby waives any
right, or alleged right, of employment or re-employment with the Company.
 
8.           No Cooperation. Executive agrees that he will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
 
9.           Cooperation with Company. Executive agrees to cooperate, at the
request of the Company, in the defense and/or prosecution of any charges,
claims, investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during or relating to Executive’s period
of employment about which Executive may have relevant information. Executive
shall further reasonably cooperate with regard to the transition of Executive’s
job duties and business relationships. Executive agrees to respond to reasonable
requests for information from the Company in a timely manner.
 
10.           No Admission of Liability. No action taken by the Company, either
previously or in connection with this Agreement shall be deemed or construed to
be (a) an admission of the truth or falsity of any claims heretofore made or (b)
an acknowledgment or admission by the Company of any fault or liability
whatsoever to the Executive or to any third party.
 
11.           Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
 
 
 
Page 17 of 25 pages

--------------------------------------------------------------------------------

 
 
12.           Authority. Executive represents and warrants that he has the
capacity to act on his own behalf and on behalf of all who might claim through
him to bind them to the terms and conditions of this Agreement.
 
13.           No Representations. Executive represents that he has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement.  Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
 
14.           Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
15.           Entire Agreement. This Agreement, along with the Confidentiality
Agreement, and Executive’s written equity compensation agreements with the
Company, represents the entire agreement and understanding between the Company
and Executive concerning Executive’s separation from the Company.
 
16.           No Oral Modification. This Agreement may only be amended in
writing signed by Executive and a duly authorized officer of the Company (other
than Executive).
 
17.           Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of New York.
 
18.           Effective Date. Each Party has seven (7) days after that Party
signs this Agreement to revoke it. This Agreement will become effective on the
eighth (8th) day after Executive signed this Agreement, so long as it has been
signed by both Parties.
 
19.           Counterparts. This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
20.           Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
 
(a) They have read this Agreement;
 
(b) They have had the opportunity of being represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel;
 
(c) They understand the terms and consequences of this Agreement and of the
releases it contains;
 
(d) They are fully aware of the legal and binding effect of this Agreement.
 
 
 
Page 18 of 25 pages

--------------------------------------------------------------------------------

 
 


 
[Remainder of page intentionally left blank. Signature page follows.]
 
 
 
Page 19 of 25 pages

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 


 
[Company Name]
 


 
Dated:  [MONTH], 20___
 
By:  ________________________________           
 
 
 
 
[Name], an individual
 


 
Dated:  [MONTH], 20___
 
By:  ________________________________            
 [           ]
 
 
 
Page 20 of 25 pages

--------------------------------------------------------------------------------

 
 
Exhibit B
 
ANGIODYNAMICS, INC.
 
NON-COMPETE AND NON-SOLICITATION


 
This Non-Competition and Non-Solicitation Agreement (“Agreement”) is made by and
between AngioDynamics, Inc. (the “Company”), and __________ (“Executive”).
 
WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Change in Control Agreement by and
between Company and Executive, as amended (the “Severance Agreement”).
 
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:


1.  
 Terms used in this Agreement:

 
a.  
AngioDynamics means AngioDynamics, Inc., its successors or assigns, and any of
their existing and future divisions, subsidiaries, and affiliates.

 
b.  
Confidential Information means all trade secrets, proprietary information,
know-how, and confidential information disclosed to Executive or known by
Executive as a result of Executive’s employment by AngioDynamics, not generally
known in the trade or industry in which AngioDynamics is engaged, about
AngioDynamics’ business operations, customers, suppliers, products, processes,
machines, systems, and services, including research, development, manufacturing,
purchasing, finance, data processing, engineering, marketing, designs, concepts,
know-how, merchandising, and selling, and corresponding information about the
products, processes, machines, and services of AngioDynamics, acquired by
Executive during Executive’s employment by AngioDynamics. The fact that
information is not patentable or copyrightable shall not affect its status as
Confidential Information.

 
c.  
Conflicting Product means any product, process, machine, or service of any
person or organization other than AngioDynamics, whether now existing or
hereafter developed: (a) which is identical to, substantially the same as, an
adequate substitute for, resembles, or competes with a product, process,
machine, system, or service upon or with which Executive worked during
Executive’s term of employment with AngioDynamics or about which Executive
acquired Confidential Information; or (b) whose use or marketability could be
enhanced by application to it of Confidential Information to which Executive had
access during Executive’s employment with AngioDynamics; or (c) which is (or
could reasonably be anticipated to be) marketed or distributed in such a manner
and in such a geographic area as to actually compete with such a product,
process, machine, or service of AngioDynamics.

 
 
Page 21 of 25 pages

--------------------------------------------------------------------------------

 
 
d.  
Conflicting Organization means any person or organization, which is now or
hereafter engaged directly or indirectly in research on or the acquisition,
development, production, distribution, marketing, providing, or selling of a
Conflicting Product.

 
e.  
Terms not defined herein shall have the meaning ascribed to such terms in the
Severance Agreement.

 
2.  
Non-Competition.

 
a.  
For a period of: twenty four (24) months after termination of Executive’s
employment with AngioDynamics pursuant to the Severance Agreement, Executive
will not render services, directly or indirectly, to any Conflicting
Organization.

 
However, notwithstanding the foregoing, Executive understands that he/she may
work for a Conflicting Organization whose business is diversified, provided
Executive’s work for the Conflicting Organization does not involve selling,
managing, overseeing, developing, creating, promoting, servicing, involvement in
the financing and/or accounting of, or other responsibility for any Conflicting
Product on which Executive worked or gained Confidential Information during the
last two (2) years of Executive’s employment with AngioDynamics. Prior to
accepting such employment, the Conflicting Organization and Executive must
provide written assurances satisfactory to AngioDynamics, that Executive will
not render services, directly or indirectly, in connection with any Conflicting
Product on which Executive worked or gained Confidential Information during the
last two (2) years of Executive’s employment with AngioDynamics and that
necessary safeguards have been put in place to ensure that this does not
happen.  This section shall be construed in a manner to give effect to the
restrictions contained herein to the maximum extent permitted by applicable law.
 
b.  
The restrictions set forth in Section 2(a) apply in the United States and in any
foreign country or foreign territory where AngioDynamics produces, sells, or
markets its goods and services.

 
3.  
Non-Solicitation.

 
a.  
Business Relations. Executive agrees that for a period of twenty four (24)
months after the termination of Executive’s employment with AngioDynamics
pursuant to the Severance Agreement, Executive will not solicit, induce, attempt
to induce, appropriate, direct, or assist another to appropriate or direct, or
provide any services to any current customer, supplier, licensee, or other
business relation (defined as any customer, supplier, licensee, or other
business relation of AngioDynamics with whom Executive had dealings and/or for
whom Executive performed services at any time during the last two (2) years of
Executive’s employment with AngioDynamics) to cease doing business with
AngioDynamics (including, without limitation, making any negative statements or
communications concerning AngioDynamics or any of its directors, officers, or
employees).

 
 
 
Page 22 of 25 pages

--------------------------------------------------------------------------------

 
 
b.  
Employees. Executive agrees that for a period of twenty four (24) months after
the termination of Executive’s employment with AngioDynamics pursuant to the
Severance Agreement, Executive will not solicit, interfere with, encourage,
endeavor, or engage in discussions with any employee or independent contractor
of AngioDynamics for the purpose of (or with a view toward) having such employee
or independent contractor leave the employment (or independent contractor
assignment) of AngioDynamics for any reason, including leaving to render
services to any Conflicting Organization.

 
4.  
Miscellaneous.

 
a.  
This Agreement shall be binding upon Executive, and upon Executive’s spouse,
heirs, executors, assigns and administrators and shall inure to the benefit of
AngioDynamics, its successors, and assigns.

 
b.  
Any dispute arising under or in connection with this Agreement or related to any
matter which is the subject of this Agreement shall be subject to the exclusive
jurisdiction of the state and federal courts located in New York, and this
Agreement shall be construed under and according to the laws of the State of New
York, without regard to its conflict of laws rules.

 
c.  
The parties acknowledge that any breach or threatened breach of this Agreement
by Executive will cause AngioDynamics material and irreparable injury and
monetary damages may not be an adequate remedy for such injury.  In the event of
a breach or threatened breach of this Agreement, AngioDynamics may pursue any
remedies at law or equity available to it, including injunctive
relief.  Notwithstanding anything contained in this Agreement to the contrary,
in addition to any remedies available to AngioDynamics (and not in exclusion of
any such remedies) in the event of a breach of this Agreement, the Executive
shall be required to remit to AngioDynamics any severance payments paid to
Executive by AngioDynamics pursuant to this Agreement

 
d.  
If any provision of this Agreement is held by any court of competent
jurisdiction to be illegal, overly broad, invalid, or otherwise unenforceable in
duration, geographical coverage, substantive scope, or otherwise, then this
Agreement will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of the Agreement, valid and
enforceable.  If a court declines to amend this Agreement as provided herein,
the invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of the remaining provisions, which shall
be enforced as if the offending provision had not been included in this
Agreement.

 
e.  
Nothing herein shall obligate AngioDynamics to continue to retain Executive in
AngioDynamics’ employment or limit or impair AngioDynamics’ ability to terminate
Executive’s employment at will, with or without cause for any reason.
Executive  is an employee at will.

 
 
Page 23 of 25 pages

--------------------------------------------------------------------------------

 
 
f.  
In the event of a violation of this Agreement, the time limitations set forth in
this Agreement shall be extended for a period of time equal to the period of
time during which such breach occurs, and, in the event AngioDynamics is
required to seek relief from such breach before any court, board, or other
tribunal, then the time limitation shall be extended for a period of time equal
to the pendency of such proceedings, including all appeals.

 
g.  
For twenty four (24) months following the termination of Executive’s employment
with AngioDynamics pursuant to the Severance Agreement, Executive agrees to show
this Agreement to any prospective employer before Executive directly or
indirectly owns, manages, operates, controls, becomes employed by, becomes a
shareholder of, becomes a director of, becomes an officer of, participates in,
contracts with or becomes connected in any capacity or in any manner with such
person or entity during any restrictive period provided in this
Agreement.  Executive also agrees to inform AngioDynamics at the time Executive
gives notice of separation from employment, of the identity of Executive’s new
employer and Executive’s new job title and responsibilities.

 
h.  
Executive ACKNOWLEDGES HAVING READ, EXECUTED, AND RECEIVED A COPY OF THIS
AGREEMENT, UNDERSTANDS HIS/HER OBLIGATIONS UNDER THIS AGREEMENT, SIGNS IT
VOLUNTARILY, INTENDS TO BE LEGALLY BOUND BY THIS AGREEMENT, AND AGREES THAT WITH
RESPECT TO THE SUBJECT MATTER HEREOF IT IS EXECUTIVE’S ENTIRE AGREEMENT WITH
ANGIODYNAMICS AND SUPERSEDES ANY PREVIOUS ORAL OR WRITTEN COMMUNICATIONS,
REPRESENTATIONS, UNDERSTANDINGS, OR AGREEMENTS WITH ANGIODYNAMICS OR ANY OF ITS
OFFICIALS OR REPRESENTATIVES.

 
Executive further acknowledges that the restrictions imposed by this Agreement
are necessary and reasonable to protect AngioDynamics’ business interests and
will not preclude Executive from becoming gainfully employed in a suitable
capacity following the termination of Executive’s employment with AngioDynamics
given Executive’s general knowledge and experience.
 
IN WITNESS WHEREOF, Executive has hereunto affixed his/her signature, and
thereafter AngioDynamics has witnessed this document this _____________ day of
______________________ 20 ______.
 
___________________________________________
Executive
 
Witness as to Executive
AngioDynamics, Inc.
 
 
 
Page 24 of 25 pages

--------------------------------------------------------------------------------

 
___________________________________________
Signature
 
___________________________________________
Print Name
 
___________________________________________
Title
 
 

 


 



Page 25 of 25 pages